Citation Nr: 0733914	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of ankle 
injury.

2.  Entitlement to service connection for residuals of hip 
injury.

3.  Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
October 1945.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision, in which the RO 
denied the veteran's claims for service connection for a left 
inguinal hernia, for nasal congestion, for bronchitis, for a 
left ear condition, for hearing loss and for residuals of 
injuries of the hip, back and ankle.  The veteran filed a 
notice of disagreement (NOD) in October 2003, and the RO 
issued a statement of the case (SOC) in June 2004.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2004.

In August 2005, the appellant and his spouse testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.

In March 2006, the Board denied the veteran's claims for 
service connection for a left inguinal hernia, for nasal 
congestion, for bronchitis, for a left ear condition, for and 
hearing loss.  At that time, the Board also remanded the 
claims for service connection for residuals of injuries of 
the hip, back, and ankle to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.   After accomplishing the requested action, the 
AMC continued the denial (as reflected in the May 2007 
supplemental SOC (SSOC)) and returned these matters to the 
Board for further appellate consideration.

The Board's decision on the claims for service connection for 
residuals of ankle and hip injuries is set forth below.  The 
claim for service connection for residuals of back injury is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the AMC.  VA will notify the 
veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  There is no competent evidence establishing that the 
veteran has a current ankle disability residual to in-service 
ankle injury.

3.  No chronic hip disability was shown in service, and the 
only medical opinion evidence to address the etiology of any 
current hip disability is not supportive of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
ankle injury are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for residuals of hip 
injury are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a May 2006 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also requested 
that the veteran submit any evidence in his possession that 
pertained to the claims.  Further, the letter informed the 
appellant how disability evaluations and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  After the veteran was afforded an 
opportunity to respond to the notice, the May 2007 SSOC 
reflects readjudication of the claims.  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's post-service private medical records, and the 
report of a VA examination.  Also of record and considered in 
connection with the appeal is the transcript of the Board 
hearing, as well as various written statements provided by 
the veteran and by his representative, on his behalf.

The Board notes that in a March 2003 response to the RO's 
request for the veteran's service medical records, the 
National Personnel Records Center (NPRC) indicated that the 
veteran's service medical records were not on file and were 
likely destroyed by fire.  In this situation, VA has a 
heightened duty to assist the veteran in the development of 
his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In March 2003, as noted in a Report of Contact, the 
RO contacted the veteran and explained the evidence necessary 
to support his claims for service connection.  The veteran 
responded that the physicians that treated him for his 
claimed disabilities were all deceased and he had no other 
evidence to submit.  The Board finds that this heightened 
duty-to-assist has been met here, as the evidence reflects 
that further efforts to obtain the veteran's service medical 
records would be futile (see 38 C.F.R. § 3.159(c)(2) (2007) 
(VA will end efforts to obtain federal records where federal 
department or agency advises that requested records do not 
exist or custodian does not have them)), and neither the 
veteran nor his representative have indicated any potential 
alternative source(s) of evidence.  Hence, no further action 
in this regard is warranted.

In summary, in connection with the claims herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

In this regard, during his August 2005 Board hearing, the 
veteran testified that, during service, while simulating a 
parachute landing, compensating weight was placed on his 
harness and cable to break the distance in the fall.  
Apparently, more weight was placed on the veteran than should 
have been placed, and after his jump, his descent was stopped 
abruptly and he thought his legs had been torn from his back.  
He stated that this occurrence was the onset of his hip and 
back injuries, but he did not seek treatment for these 
injuries at the time.  In addition, the veteran stated that 
on another practice parachute jump, he was told to jump from 
a platform where he was to land in 18 to 20 inches of sawdust 
and wood shavings.  He stated that after 60 or more officers 
had jumped into the sawdust, the sawdust and wood shavings 
were only two inches deep.  Therefore, when he jumped, the 
ground was hard and he snapped both ankles.  He testified 
that he broke both ankles, but did not seek treatment at that 
time.  However, he stated that, during his separation 
examination, the examiner noticed that the veteran's ankles 
had been fractured and the examiner noted this fact on the 
examination report.  

Also during the August 2005 Board hearing, the veteran's 
spouse testified that she married the veteran in 1949, but 
knew him soon after he was discharged from service.  She 
stated that at the beginning of their marriage, the veteran 
would see chiropractors and doctors regarding his hip, back, 
and ankles.

The veteran's service medical records are considered lost in 
a fire at the NPRC.  However, the veteran's Form DD-214 
states that the veteran's military occupational specialty 
(MOS) was Pilot Single Engine.  

Post-service, private treatment records from E.B., D.C., 
dated from March 1986 to February 2004 reflect diagnoses of 
subluxation of the fourth lumbar, lumbar plexus disorder, 
disc degeneration, sciatica, and sacroiliac subluxation.

A November 2002 letter from a private chiropractor, E.B., 
D.C., states that the veteran had been under his care since 
1986 and the veteran had numerous complaints, to include 
among others, low back pain and foot pain.

A January 2004 private medical record from a private sports 
therapy facility revealed a diagnosis of right leg/hip pain 
tensor fasciae latae.  It was noted that the veteran 
complained of right leg and hip pain and had stated that the 
onset was approximately six weeks ago.

On November 2006 VA examination, X-rays of the right and left 
ankle were noted to be normal.  An X-ray of the hips revealed 
innumerable bilateral lesions throughout axial skeleton and 
bilateral femurs probably due to prostate cancer.  After 
physical examination and review of the above-noted X-rays, 
the pertinent diagnoses were ankle pain, and bilateral hip 
pain.  Regarding the ankle assessment,  the examiner noted 
that the veteran had definite injury to the ankle on several 
occasions, which he sustained while he was in the service, 
and the veteran had a chronic ulceration as well.  The 
examiner offered that there was no evidence of fracture, but 
that the in-service injury more likely than not contributed 
to the ankle pain.  Regarding the diagnosis of bilateral hip 
pain, it was noted that the veteran had multiple metastatic 
cancer lesions.  The examiner opined that it was more likely 
than not that the veteran's injuries that he sustained in the 
service contributed to his ankle pain.  In addition, the 
examiner opined that the veteran's hip pain was more likely 
than not caused by metastatic prostate cancer and was not 
service-connected.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes, initially, that as the veteran's in-service 
ankle and hip injuries, as described, appear consistent with 
the veteran's MOS as a Pilot Single Engine.  That 
notwithstanding, the Board finds, after consideration of the 
evidence of record in light of the above-noted legal 
authority, the service connection for claimed residuals of 
ankle and hip injuries is not warranted.

A.  Residuals of Ankle Injury

Considering the medical evidence of record in light of the 
applicable legal authority, the Board finds that service 
connection for residuals of ankle injury is not warranted.

The competent medical evidence of record simply does not 
establish the presence of a current ankle disability residual 
to in-service ankle injury.  In this regard, the Board notes 
that the November 2006 VA examiner diagnosed the veteran with 
ankle pain and the November 2002 private chiropractor, Dr. 
E.B., diagnosed the veteran with foot pain.  However, even if 
such pain were specifically shown to affect the ankle, pain, 
alone, without evidence of underlying pathology, does not 
constitute a disability for VA purposes.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); see Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  There is no other medical 
evidence of record showing that the veteran has current 
disability specific to the ankle, and neither the veteran nor 
his representative has presented, identified, or even alluded 
to the existence of any medical evidence showing a diagnosis 
of an ankle disability.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, where, as here, there is no competent medical 
evidence establishing that the claimant has the disability 
for which service connection is sought, there can be no valid 
claim for service connection for that disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for residuals of ankle 
injury must be denied because the first essential criterion 
for a grant of service connection-evidence of a current 
disability upon which to predicate a grant of service 
connection-has not been met.

B.  Residuals of Hip Injury

As indicated above, the record demonstrates that the X-ray of 
the veteran's hips shows positive findings of bilateral 
lesions, which appear to be indicative of a hip disability.  
However, the competent evidence fails to establish a nexus 
between such disability and any incident of service, to 
particularly include any injury therein.

The November 2006 VA medical opinion addressing the etiology 
of the veteran's hip disability clearly is not supportive of 
the claim.  The VA examiner found that the bilateral lesions 
on the veteran's hips were more likely that not caused by 
metastatic prostate cancer and were not service connected.  
Attributing the lesions to another sources tends to negate a 
relationship such, this opinion does not support any finding 
that the veteran's bilateral hip disability is related to his 
service.  Rather, his bilateral hip disability is found to be 
related to a nonservice-connected disability.

Further, there is no other medical opinion evidence that 
supports the claim, and neither the veteran nor his 
representative has identified or even alluded to the 
existence of a medical opinion that would, in fact, support 
the claim for service connection.  

C.  Both Disabilities

In addition to the medical evidence, the Board has considered 
the veteran's and his spouse's assertions, including those 
advanced during the August 2005 Board hearing.  While the 
Board does not doubt the sincerity of the veteran's and his 
spouse's belief that he has residuals of injuries of the 
ankles and hips that are related to service, these claims 
turn on a medical matter.  As laypeople without the 
appropriate medical training and expertise, the veteran and 
his spouse simply are not competent to provide a probative 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For that reason, the 
veteran's and his spouse's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claims.

For all the foregoing reasons, the claims for service 
connection for residuals of injuries of the ankles and hips 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for residuals of injuries of the ankles is 
denied.

Service connection for residuals of injuries of the hips is 
denied.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim for service connection for residuals of 
back injury is warranted, even though such will, regrettably, 
further delay an appellate decision on the claim.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

In the March 2006 remand, the Board directed the RO to obtain 
a medical opinion as to whether it was at least as likely as 
not that any disability of the back was medically related to 
the veteran's active military service, to specifically 
include a reported fall during his service from 1943 to 1945.

On November 2006 VA examination arranged pursuant to the 
remand, X-rays of the veteran's back were conducted and 
revealed numerous blastic lesions in the axial skeleton 
including thoracic spine, lumbar spine, and bilateral pelvis.  
There was also scoliosis.  The diagnosis rendered was low 
back pain and the examiner stated that there were definitely 
injuries to the veteran's back while he was in service.  In 
addition, the examiner noted that the veteran had scoliosis.  
It was the examiner's impression that it was more likely than 
not that the veteran's injuries that he sustained in the 
service contributed to his chronic lumbar pain.  The examiner 
further stated that because the veteran had scoliosis 
changes, the veteran's service-connected injury more than 
likely contributed to the veteran's pain.  The Board notes 
that although the November 2006 VA examiner opined that the 
veteran's in-service injuries contributed to the veteran's 
lumbar spine pain, he did not opine whether any diagnosed 
disability of the lumbar spine is medically related to the 
veteran's active service.  As noted above, pain, alone, 
without evidence of underlying pathology, does not constitute 
a disability for VA purposes.  See Sanchez-Benitez, supra.

Under these circumstances, another remand of this matter is 
warranted.  On remand, the RO should obtain a supplemental 
medical opinion from the November 2006 VA examiner, if 
available.  The RO should arrange for the veteran to undergo 
examination only if the November 2006 examiner is not 
available, or the designated physician is unable to provide 
the requested opinion without examining the veteran.

If further examination of the veteran is arranged, the 
veteran is hereby advised that failure to report to any such 
scheduled examination, without good cause, may result in 
denial of the claim (as the original claim for service 
connection will be based on consideration of the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file any copy/ies of the notice of the date 
and time of the examination sent to the veteran by the 
appropriate VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to submit 
information or evidence pertinent to the claim remaining on 
appeal.  The RO's notice letter to the appellant should 
explain that the appellant has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim prior to the expiration of the one-year notice period).  
The RO should also request that the appellant furnish all 
pertinent evidence in his possession.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and development 
action required by the VCAA prior to adjudicating the claim 
for service connection for residuals of back injury.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that is pertinent to the claim for 
service connection for residuals of back 
injury.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, of the efforts that were 
made to obtain them, and describe the 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file to the 
examiner that examined the veteran in 
November 2006, if available.

Based on review of the claims file, the 
physician should clearly identify all 
current disability/ies of the low back 
underlying the veteran's complaints of 
pain.  With respect to each diagnosed 
disability, the examiner should opine 
whether the disability is at least as 
likely as not (i.e., there is a 50 
percent or more probability) the result 
of injury or disease incurred in or 
aggravated during the veteran's active 
service, to specifically include injury 
sustained during a reported fall while 
the veteran was parachute training in 
service.  

If further examination of the veteran is 
deemed necessary, the RO should arrange 
for the veteran to undergo examination, 
by a physician, to obtain the above-noted 
opinion.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the designated 
physician and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
pertinent results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.  

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy/ies of notice of the date and time 
of the examination sent to the veteran by 
the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for residuals of back injury 
in light of all pertinent evidence and 
legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


